J-S52020-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BILLY WHITE                                :
                                               :
                       Appellant               :   No. 756 EDA 2020

        Appeal from the Judgment of Sentence Entered February 6, 2020
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0002429-2012

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BILLY WHITE                                :
                                               :
                       Appellant               :   No. 757 EDA 2020

        Appeal from the Judgment of Sentence Entered February 6, 2020
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0002430-2012


BEFORE:      PANELLA, P.J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                        FILED FEBRUARY 17, 2021

        Billy White (Appellant) appeals pro se1 from the judgments of sentence

imposed February 6, 2020, in the Montgomery County Court of Common

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1Appellant was permitted to represent himself following a Grazier hearing in
November of 2018. See Commonwealth v. White, 796 EDA 2018 (unpub.
J-S52020-20



Pleas, following this Court’s second remand for resentencing on two criminal

dockets, CP-46-CR-0002429-2012 (the Drug Case), and CP-46-CR-0002430-

2012 (the Burglary Case).         On appeal,2 Appellant contends the trial court

should recuse itself from further proceedings, and presents the following

challenges to the court’s February 2020 resentence:          (1) the trial court

violated his due process rights by imposing two counts to run consecutively,

when they were originally imposed concurrently, and have now expired; (2)

the court imposed a lengthier sentence upon remand when the aggregate

sentence originally imposed was only five to 10 years’ imprisonment; (3) the

court ignored his double jeopardy claim regarding a probation violation

sentence; (4) the court re-imposed an illegal mandatory minimum sentence

under Alleyne v. United States, 570 U.S. 99 (2013); (5) the court imposed

a probationary term for a sentence that had expired; and (6) the court failed

to reimburse him for costs improperly imposed. We affirm.

       The relevant facts and protracted procedural history underlying these

appeals are as follows.       The Drug Case originated from the October 2011

search of a vehicle Appellant abandoned at a residence in Lower Providence

____________________________________________


memo. at 1 n.3) (Pa. Super. 2019); Commonwealth v. Grazier, 713 A.2d
81 (Pa. 1998). He has proceeded pro se since that time. At the most recent
sentencing hearing, Appellant affirmed that he still wished to proceed pro se,
and rejected the trial court’s offer to continue the proceedings so that
Appellant could apply for a public defender. See N.T., 2/6/20, at 3-4, 15-16.

2This Court consolidated these appeals sua sponte by order entered May 4,
2020.


                                           -2-
J-S52020-20



Township, Montgomery County. See Commonwealth v. White, 763 EDA

2013 (unpub. memo. at 1-4) (Pa. Super. 2014). Police officers responding to

the call of an abandoned vehicle recovered more than 10 grams of cocaine

hidden inside the CD compartment. Id. at 2. A subsequent investigation led

to Appellant as the operator of the vehicle at the time it was abandoned. Id.

at 1.

        The Burglary Case stemmed from a February 26, 2012, incident when

Appellant broke into the home of his then-girlfriend. See Commonwealth

v. White, 766 EDA 2013 (unpub. memo. at 1-5) (Pa. Super. 2014). Appellant

arrived at the home at approximately 2:00 a.m., and insisted his girlfriend

come out to his car. Id. at 2. When she refused and directed him to leave

the property, he entered without permission, pulled a gun on her and

threatened to “pistol whip” her if she did not comply. Id. (citation omitted).

She accompanied him to his car, where Appellant continued to threaten her

and her daughter. Id. at 3. Fortunately, a police officer responded to a 911

call, and arrested Appellant. Id. at 4. A search of that car revealed marijuana

and a firearm. Id.

        The Burglary Case was tried first.       On November 27, 2012, a jury

convicted Appellant of burglary, criminal trespass, terroristic threats, carrying

a firearm without a license, and possession of drug paraphernalia.3 The Drug

____________________________________________


318 Pa.C.S. §§ 3502(a)(1), 3503(a)(1)(i), 2706, 6106(a)(1); 35 P.S. § 780-
113(a)(32).



                                           -3-
J-S52020-20



Case trial began the next day before the same trial court. On November 29,

2012, a jury convicted Appellant of possession with intent to deliver (PWID)

cocaine, possession of cocaine,4 and possession of drug paraphernalia.

        On February 8, 2013, the court sentenced Appellant on both dockets, as

well as two probation violation matters. On the Drug Case, the court imposed

a mandatory minimum sentence of five to 10 years’ imprisonment for PWID,5

a concurrent term of one to three years for possession of cocaine, and a

concurrent term of one year probation for possession of paraphernalia. On

the Burglary case, the court sentenced Appellant to a mandatory minimum

five to 10 years’ imprisonment for burglary,6 a concurrent term of one to seven

years for criminal trespass, a concurrent 3½ to seven years for the firearms

offense, a concurrent one to five years for terroristic threats, and a concurrent

term of one year probation for the paraphernalia charge.         The trial court

____________________________________________



4   35 P.S. §§ 780-113(a)(16), (30).

5 The court applied the mandatory minimum sentence based upon the weight
of the cocaine recovered from the car. See 18 Pa.C.S. § 7508(a)(2)(ii). This
statute was later held to be unconstitutional pursuant to Alleyne (fact that
increases mandatory minimum sentence “must . . . be submitted to the jury
and found beyond a reasonable doubt”). See Commonwealth v. Cardwell,
105 A.3d 748, 749, 755 (Pa. Super. 2014).

6 The court applied the mandatory minimum based upon Appellant’s visible
possession of a firearm during the burglary. See 42 Pa.C.S. § 9712(a). This
statute, too, was later declared unconstitutional under Alleyne.       See
Commonwealth v. Valentine, 101 A.3d 801, 812 (Pa. Super. 2014).




                                           -4-
J-S52020-20



further ordered that the PWID sentence in the Drug Case run consecutive to

the probation revocation sentences, and the burglary sentence in the Burglary

Case run consecutive to the PWID sentence.       See N.T., 2/8/13, at 19-20.

Thus, the court imposed an aggregate sentence of 10 to 20 years’

imprisonment for the Drug and Burglary Cases.       Appellant’s judgments of

sentence in both cases were affirmed by this Court on direct appeal. See

White, 763 EDA 2013 (Drug Case);7 White, 766 EDA 2013 (Burglary Case).

       In September of 2014, Appellant filed timely petitions for post-

conviction collateral review in both cases. The trial court subsequently denied

relief. However, on appeal, this Court remanded both cases for resentencing,

after concluding the mandatory minimum sentences imposed by the trial court

were unconstitutional under Alleyne and its progeny. See Commonwealth

v. White, 3255 EDA 2016 (Pa. Super. Dec. 19, 2017) (Drug Case);

Commonwealth v. White, 3130 EDA 2016 (Pa. Super. Dec. 26, 2017)

(Burglary Case).8

____________________________________________


7 We note that in the Drug Case appeal, this Court vacated the judgment of
sentence in part, concluding that Appellant’s conviction of possession of
cocaine should have merged for sentencing purposes with his conviction of
PWID. See White, 763 EDA 2013 (unpub. memo. at 7). However, because
the sentence for possession ran concurrently with the sentence for PWID, and
did not affect the overall sentencing scheme, the panel determined it was not
required to remand for resentencing. Id.

8 In both cases, this Court affirmed the PCRA court’s denial of relief on all
other issues.




                                           -5-
J-S52020-20



       Upon remand, the trial court conducted a resentencing hearing on

January 26, 2018. At the conclusion of the hearing, the court imposed the

following sentence: (1) on the Burglary Case — five to 10 years’ incarceration

for burglary, a consecutive 3½ to seven years for the firearms offense, a

consecutive one to five years for terroristic threats, and a concurrent one year

probation for possession of paraphernalia;9 and (2) on the Drug Case — 2½

to 10 years for PWID, six months to two years for possession of cocaine,10 and

a concurrent one year probation for possession of paraphernalia. See N.T.,

1/26/18, at 18-19. At the hearing, the court stated that the sentence for

possession in the Drug Case would run consecutive to the Burglary Case, for

an aggregate term of 10 to 22 years’ imprisonment. Id. at 19. However, the

docket sheet for the Drug Case indicated that the PWID sentence (2½ to 10

years) would run consecutive to the Burglary Case, which would amount to an

even lengthier sentence. See Trial Docket Drug Case at 7.
____________________________________________


9 At the resentencing hearing, the parties agreed that Appellant’s conviction
of criminal trespass should merge for sentencing purposes with his conviction
of burglary. See N.T., 1/26/18, at 4.

10 We note that, on direct appeal, this Court vacated Appellant’s sentence for
possession of cocaine upon determining the conviction should have merged
for sentencing purposes with his conviction of PWID. See White, 763 EDA
2013 (unpub. memo. at 7). Neither Appellant nor the Commonwealth
objected when the trial court imposed a separate sentence for this crime at
the January 2018 sentencing hearing. However, at the February 2020
sentencing hearing, both the Commonwealth and trial court noted that the
possession conviction merged with the PWID conviction. See N.T., 2/6/20, at
9.




                                           -6-
J-S52020-20



        Appellant filed a timely pro se appeal at both cases.11 On December 3,

2019, this Court issued a single memorandum decision, vacating the January

2018 judgment of sentence and remanding for resentencing. 12 White, 796

EDA 2018 (unpub. memo. at 1-2).                First, the panel found the record was

unclear as to the original, aggregate term of imprisonment imposed at the

February 2013 sentencing hearing.              See id. at 5.   While the trial court

announced it was imposing an aggregate sentence of 10 to 20 years’

imprisonment for both cases, the panel noted that the sentencing forms

seemed to indicate the cases would run concurrently, for an aggregate term

of only five to 10 years’ imprisonment. Id. Thus, regardless of whether the

maximum aggregate sentence imposed in January of 2018 was 22 years or

greater, the panel concluded the trial court improperly imposed a lengthier

sentence at resentencing (22 or more years) than was originally imposed (10

or 20 years). See id. at 6; Commonwealth v. Barnes, 167 A.3d 110, 123-

24 (Pa. Super. 2017 (en banc) (to rebut presumption of vindictiveness, when

trial court increases defendant’s sentence upon resentencing, court must

affirmatively state objective reasons for doing so on the record). Thus, the

panel was compelled to vacate the January 2018 judgment of sentence and

remand for resentencing. In addition the panel identified several other issues

____________________________________________


11 Appellant was permitted to represent himself following a Grazier hearing
in November of 2018. See supra at n.1.

12   Both cases were listed under the same appellate court docket number.


                                           -7-
J-S52020-20



for the trial court to address on remand: (1) whether the court improperly

reimposed routine costs and fees; (2) whether Appellant was properly credited

for time-served; and (3) whether Appellant had completed serving his one-

year probationary sentences for both paraphernalia convictions. See White,

796 EDA 2018 (unpub. memo. at 8-9). The panel further instructed:

      [A]t resentencing, the court shall clarify the contradictions found
      in the certified record concerning the original sentences issued in
      2013. Specifically, the contradictions noted above regarding the
      aggregate sentence as announced in open court and as found in
      the written 2013 sentencing forms. This is necessary as the
      original sentence provides the baseline for comparison for
      subsequent resentencing.

Id. at 9-10.

      The trial court conducted a second resentencing hearing on February 6,

2020, at which time it addressed the concerns raised by this Court as follows:

      First, this court ordered reimbursement of the costs and fees
      dating from . . . January 26, 2018, the date the duplicative costs
      and fees were imposed.

             Next, as to time credit, this court determined none was
      owed to [Appellant] on [the Burglary Case] or [the Drug Case],
      and explained the reasons for this as follows. [Appellant] was
      credited with the 9 months and 20 days’ back time, from February
      26, 2012 until December 16, 2012, when at the February 8, 2013
      sentencing, he was also sentenced on two probation violations at
      CCP dockets 6133-2010 and 8501-2010. At the 2013 sentencing,
      this court stated as follows:

         On the file at 8301 of 2010, there he’ll receive his back time,
         9 months, 20 days. That will run from February 26, 2012.

         At 6133, the other violation, he’ll receive the balance of the
         back time, nine months, 20 days. That will run concurrent
         from February 26, 2012.




                                      -8-
J-S52020-20


        These judgments of sentence were never appealed, the judgments
        of sentence became final, and [Appellant] served those sentences.
        He is not entitled to duplicate credit.

              As to the 2013 baseline sentence, this court reviewed
        carefully the sentencing sheets and the previous sentencing
        proceedings, and determined with one hundred percent certainty
        that the original sentencing scheme was to impose a 10-20 year
        sentence. This court specifically concluded that a 5-10 year term
        was never considered, intended, or imposed, and any confusion
        otherwise resulted from a clerical error on the 2013 sentencing
        sheet.

Trial Ct. Op., 5/19/20, at 4-5 (record citations omitted).

        After reviewing the sentencing guideline ranges for each offense,13 the

trial court imposed the following sentence: (1) on the Burglary Case — five

to 10 years’ imprisonment for burglary, a consecutive 2½ to five years for the

firearms offense, and a concurrent one to five years for terroristic threats; and

(2) on the Drug Case — 2½ to five years’ imprisonment for PWID, to run

consecutively to the Burglary Case.            See N.T., 2/6/20, at 31.   No further

penalty was imposed on the paraphernalia convictions. Furthermore, the trial

court explicitly stated: “This is a 10-to-20 years sentence[.]” Id.           These

timely appeals followed.14

        Appellant raises eight claims on appeal:

____________________________________________


13   See N.T., 2/6/20, at 8-10.

14 In compliance with Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018),
Appellant filed a separate notice of appeal at each trial court docket. See id.
at 977 (mandating that “when a single order resolves issues arising on more
than one lower court docket, separate notices of appeal must be filed”). He
also complied with the court’s directive to file concise statements of matters
complained of on appeal pursuant to Pa.R.A.P. 1925(b).


                                           -9-
J-S52020-20


     1. Whether the trial court should recuse himself from further
     proceedings of [Appellant] due to bias and vindictiveness and
     [retaliatory] motives by denying . . . Appellant of his Fifth and
     Fourteenth Amendment[ ]Due Process Rights . . . for [the Drug
     Case and the Burglary Case?]

     2. Whether the trial court on remand at resentencing committed
     an abuse of discretion and error in law denying [Appellant] his
     Fifth and Fourteenth Amendment Due Process Rights . . . by
     changing [the PWID charge in the Drug Case] from the controlling
     case to consecutive to [the burglary charge in the Burglary Case]
     when it is legally complete now[?]

     3. Whether the trial court on remand at resentencing committed
     an abuse of discretion and an error in law denying [Appellant] his
     Fifth and Fourteenth Amendment Due Process Rights . . . by not
     enter[taining Appellant’s] double jeopardy claim under Comm. v.
     Wolfe, for case 8501-2010[?]

     4. Whether the trial court violated the Pennsylvania law [by
     denying Appellant] his Fifth and Fourteenth Amendment Due
     Process Rights . . . at resentencing when the original 2013
     sentencing forms submitted indicated the sentence for [Counts 1
     in both the Drug and Burglary Cases] would run concurrent with
     each other there by resulting in a total sentence of 5 to 10 years[?]

     5. Whether the trial court on remand at resentencing committed
     an abuse of discretion or error in law by denying [Appellant] his
     Fifth and Fourteenth Amendment Due Process Rights . . . [w]hen
     the original 2/8/13 sentencing scheme had [Count 3 of the
     Burglary Case] running concurrent with [Count 1 of the Drug Case
     and] it was never corrected and still runs consecutive to [Count 1
     of the Burglary Case?]

     6. Whether the trial court on remand at resentencing committed
     an abuse of discretion and an error in law by leaving a
     sentence[ing] error go uncorrected and still illegal under
     [A]lleyne for [the Burglary Case?]

     7. Whether the trial court on remand at resentencing committed
     an abuse of discretion and an error in law when [the February
     2013] sentencing forms indicated a 1 year concurrent probation
     to start 2/8/13 but [Appellant] was sentenced to a consecutive
     term of a 1 year probation to start after [the Drug and Burglary
     Cases e]xpire[?]


                                    - 10 -
J-S52020-20


      8.   Whether the trial court is in violation of [Appellant’s]
      Constitution[al] Rights by denying the Superior Court[’]s decision
      on Lehman by reimposing a[n] inactive cost from 2001 when this
      court over ruled the trial court on this decision and also
      [Appellant] was[ not] reimburse[ed] and cost is not vacated for
      [the Drug Case?]

Appellant’s Brief at 4-5.

      First, Appellant contends the trial court should recuse itself from further

proceedings because, in his view, the court has been “unfair . . . and

retaliatory towards him[.]” Appellant’s Brief at 10. Both the trial court and

the Commonwealth insist Appellant waived this claim. See Trial Ct. Op. at 8;

Commonwealth’s Brief at 9-11. We agree.

      It is well-established that “a motion for recusal is initially directed to and

decided     by   the   jurist   whose     impartiality   is   being   challenged.”

Commonwealth v. Abu-Jamal, 720 A.2d 79, 89 (Pa. 1998). The jurist must

then consider whether they can rule impartially, and that decision is “personal

and unreviewable[.]”     Id.    “Where a jurist rules that [they] can hear and

dispose of a case fairly and without prejudice, that decision will not be

overruled on appeal but for an abuse of discretion.” Id. Accordingly, a party

who seeks recusal of a trial court judge must “raise the objection at the earliest

possible moment, or . . . suffer the consequence of being time barred.”

Commonwealth v. Luketic, 162 A.3d 1149, 1158 (Pa. Super. 2017) (citation

omitted).

      With regard to the February 6, 2020, resentencing hearing, Appellant

did not move for recusal of the trial court until March 4, 2020, after he filed



                                        - 11 -
J-S52020-20



his notices of appeal.15       At that point, the trial court had no authority to

consider his motion.16 See Pa.R.A.P. 1701(a) (“[A]fter an appeal is taken . .

. the trial court . . . may no longer proceed further in the matter.”).

Accordingly, we agree that Appellant’s recusal claim is waived.

       Appellant’s remaining claims challenge the sentence imposed by the trial

court on February 6, 2020.17          First, he argues the court violated his due

process rights by restructuring his sentence so that some sentences,

previously imposed to run concurrently, now run consecutively.               See

Appellant’s Brief at 12, 15, 17. He insists that pursuant to the “original/correct

commitment date” some of these sentences are now complete. See id. at 12,

17. He also asserts the original sentencing forms indicated the sentences on

the Burglary and Drug Cases would run concurrently, for an aggregate

sentence of only five to 10 years’ imprisonment. Id. at 15.




____________________________________________


15 We note Appellant sought recusal of the trial judge on three prior occasions
after filing an appeal from the lower court’s denial of PCRA relief. See Motion
for Transcripts and Recusal of Trial Court, 10/21/26; Motion for Recusal of
Trial Judge, 12/19/16; Motion for Recusal of Trial Judge, 1/5/17. The PCRA
court denied relief by order filed July 5, 2017, because the case was pending
on appeal. See Order, 7/5/17. Appellant never sought recusal of the trial
court following the Superior Court’s 2019 remand.

16In any event, we note the court did enter an order denying the recusal
motion on May 19, 2020. Order, 5/19/20.

17 Appellant’s statement of questions is repetitive and convoluted. Thus, we
will summarize and consolidate the issues as they appear in his brief.


                                          - 12 -
J-S52020-20



      Next, Appellant contends the trial court ignored his double jeopardy

claim concerning a probation revocation sentence at trial court docket “8501-

2010.” Appellant’s Brief at 14. He maintains he “did the time three times”

for this revocation, and the court did not properly credit him for time served.

Id. Similarly, he maintains the trial court left “a sentence error go uncorrected

and still illegal” when it imposed a five to 10 years’ mandatory minimum

sentence for burglary in violation of Alleyne. Id. at 19.

      Appellant’s final two claims also concern sentencing errors that he

believes the trial court failed to correct.    He argues the court imposed a

“consecutive term of a full year probation” on his possession of paraphernalia

convictions, when his originally imposed concurrent one year terms would

have expired. Appellant’s Brief at 20. He also insists the court “reimposed an

inactive cost from 2001” and did not reimburse for the costs imposed at the

Drug Case docket. Id. at 21.

      Preliminarily, we must consider whether any of Appellant’s issues

challenge the discretionary aspects of his sentence. Such challenges are not

appealable as of right, and an appellant must petition this Court for permission

to appeal. See Commonwealth v. Barnes, 167 A.3d 110, 122 (Pa. Super.

2017) (en banc). To invoke our jurisdiction, an appellant must preserve the

claim at sentencing or in a post-sentence motion, file a timely appeal, include

a separate statement of reasons relied upon for appeal in his brief pursuant

to Pa.R.A.P. 2119(f), and raise a substantial question that the sentence is not

appropriate under the Sentencing Code.        Id. (citation omitted).   However,

                                     - 13 -
J-S52020-20



when an appellant fails to comply with Rule 2119(f), and the Commonwealth

objects to the omission, “this Court may not review the merits of the claim,

and we deny allowance of appeal.” Commonwealth v. Kiesel, 854 A.2d 530,

533 (Pa. Super. 2004). In the case sub judice, Appellant did not include a

Rule 2119(f) statement in his brief and the Commonwealth objected to the

omission.    See Commonwealth’s Brief at 13.       Thus, to the extent any of

Appellant’s claims challenge the discretionary aspects of his sentence, they

are waived. See Barnes, 167 A.3d at 122.

      Although Appellant does not state so expressly, his claim that that the

trial court violated his due process rights by restructuring his sentence upon

remand, in conjunction with his request for recusal, implies that the new

sentence was the result of judicial vindictiveness. Such a claim, however,

implicates the discretionary aspects of his sentence, and is, thus, waived as a

result of his failure to comply with Rule 2119(f). See Barnes, 167 A.3d at

122 (claim that trial court imposed more severe sentence on remand, which

“invites a presumption of vindictiveness,” challenges discretionary aspects of

sentencing).

      Nevertheless, even if we were to address this issue, we would conclude

no relief is warranted. Appellant’s underlying contention is that the trial court

had no authority to restructure his sentence upon remand.          He is simply

incorrect.   Although a trial court, upon remand for resentencing, may not

increase an aggregate sentence without providing specific, objective

reasons for doing so, a court may restructure an aggregate sentence to

                                     - 14 -
J-S52020-20



“preserv[e] the integrity of a prior sentencing scheme.” See Barnes, 167

A.3d at 124. Here, as in Barnes, “Appellant’s argument requires us to look

only at one part of his new sentence and compare it to one part of his old

sentence without examining the overall sentencing scheme of both the new

and old sentences.” See id. In Barnes, the en banc panel concluded the

defendant was “not the victim of a vindictive sentence . . . as his aggregate

sentence after remand remained the same.” Id. at 125. The same is true

here. The trial court opined:

             In this case, this court sought to retain the integrity of the
      original sentencing scheme[. A]fter reviewing the entire record,
      this court believes now, as it believed at the time of the 2013
      sentencing hearing for all of the reasons stated in 2013, that a 10
      – 20 year sentence is appropriate. It was this court’s intention to
      uphold the integrity of the 2013 sentencing scheme and to
      reimpose an aggregate sentencing scheme of 10 – 20 years. The
      fact that the individual sentences differed from that of 2013 is of
      no moment because this court was permitted [to] make these
      adjustments and restructure the sentence to preserve the
      sentencing scheme. No relief is due.

Trial Ct. Op. at 9-10.    We agree.     The trial court imposed an aggregate

sentence of 10 to 20 years’ imprisonment in 2013, and an aggregate sentence

of 10 to 20 years’ imprisonment in 2020.             Thus, Appellant has not

demonstrated the court violated his due process rights or imposed a vindictive

sentence.

      To the extent Appellant insists his 2013 sentencing forms indicate that

the sentences in the Drug and Burglary Cases would run concurrent with each




                                      - 15 -
J-S52020-20



other, the trial court determined the forms contained a clerical error. The

court explained:

               At the 2013 sentencing, this Court specifically stated on the
       record that consecutive sentencing was warranted due to the
       seriousness of the crimes along with the length and breadth of the
       crimes. Then this court went on to sentence [Appellant] on both
       . . . dockets . . . . However, the sentencing sheet from [the
       Burglary Case] shows the box next to consecutive/concurrent
       checked off and consecutive is crossed out. This is where the
       confusion has arisen, and therefore the Superior Court directed a
       clarification of the original sentence in this remand. This court
       having reviewed the entire record, including the sentencing notes
       of testimony from 2013, is one hundred percent certain that the
       intention was to impose[,] as stated in open court, that the
       sentences were to run consecutive to each other, making it an
       aggregate sentence of 10 – 20 years. It was never intended that
       the sentences be concurrent and the sentencing sheet which
       states they are to run concurrent to each other was a clerical error.

Trial Ct. Op. at 12 (record citations omitted).

       Our review of the transcript of the February 8, 2013, sentencing hearing

reveals the trial court clearly stated the five to 10 year sentence for burglary

in the Burglary Case would run consecutive to the five to 10 year sentence for

PWID in the Drug Case.          N.T., 2/8/13, at 19.   Thus, the court originally

imposed an aggregate sentence of 10 to 20 years’ imprisonment.18



____________________________________________


18 The Commonwealth contends that the 2013 sentencing order did not
contain an error. Commonwealth’s Brief at 16-17. We agree. Although the
2013 sentencing orders are not included in the certified record, the
Commonwealth attached copies of the orders to its brief. See id. at R. 33a-
37a. The sentencing order for the Burglary Case clearly indicates the five to
10 year sentence imposed on Count 1 (Burglary) was to run consecutive to
“2429-12,” the Drug Case. See id. at R. 36a, Burglary Case Sentencing
Order, 2/8/13, at 2.

                                          - 16 -
J-S52020-20



      Appellant’s remaining claims appear to challenge the legality of his

sentence. First, he asserts the trial court did not properly credit him for time

served, and that he “did the time three times” for a probation revocation

sentence for case “8501-2010.” See Appellant’s Brief at 14; Commonwealth

v. Gibbs, 181 A.3d 1165, 1166 (Pa. Super. 2018) (“A claim asserting that the

trial court failed to award credit for time served implicates the legality of the

sentence.”). The trial court concisely disposed of this claim as follows:

      [Appellant] seems to misunderstand that he was not resentenced
      on [trial docket] 8501-2020, and that the only reason this case
      came up was in regard to the time credit issue. Wherein this court
      addressed that issue and concluded that [Appellant] is not due
      any time credit on [the Burglary and Drug Cases] because he was
      given this credit of time on [two probation revocation cases], and
      that he was not entitled to double credit. [See N.T., 2/6/20, at
      6-7, 29.] This did not raise a double jeopardy issue, nor did
      [Appellant] raise a double jeopardy issue at sentencing.

Trial Ct. Op. at 15. The notes of testimony from both the February 2013 and

February 2020 sentencing hearings support the trial court’s assertion that

Appellant received credit for time served on his probation violation sentences.

See N.T., 2/8/13, at 7-8, 18-19; N.T., 2/6/20, at 6-7, 29. Thus, no relief is

warranted.

      To the extent Appellant argues the trial court reimposed an illegal

sentence in his Burglary Case, we again conclude he is mistaken.            See

Appellant’s Brief at 19. Although the trial court reimposed a sentence of five

to 10 years’ imprisonment for Appellant’s conviction of burglary, it did not do

so pursuant to a mandatory minimum sentencing statute. Prior to imposing

sentence, the trial court reviewed the sentencing guidelines, which called for

                                     - 17 -
J-S52020-20



a minimum standard range sentence of 48 to 60 months for burglary. N.T.,

2/6/20, at 9. Accordingly, when imposing the five to 10 year sentence, the

court explicitly stated it was imposing a “standard range sentence.” Id. at

31. Thus, because the court did not impose a mandatory minimum sentence,

no relief is due.

      Appellant’s final two issues concern purported sentencing errors. He

first asserts the court “restructured [his] 1 year concurrent probation

sentences to consecutive . . . when both sentences should have expired[.]”

Appellant’s Brief at 20. Appellant is simply incorrect. The trial court imposed

no further penalty on the paraphernalia offenses at the February 2020

resentencing hearing. See N.T. 2/6/20, at 24-25, 31.

      Finally, Appellant contends the trial court “reimposed an inactive cost”

and failed to reimburse him for improper costs imposed in the Drug Case. See

Appellant’s Brief at 21. Again, Appellant’s assertion is not supported by the

record. At the February 2020 resentencing hearing, the trial court directed

that any costs Appellant paid pursuant to the January 2018, resentencing

hearing, would be refunded to him. See N.T., 2/6/20, at 5-6, 29. Moreover,

no additional costs were imposed.     See also Sentencing Orders, 2/6/20.

Thus, no relief is warranted.

      Judgments of sentence affirmed.




                                    - 18 -
J-S52020-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/17/2021




                          - 19 -